UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1159


AZAEL DYTHIAN PERALES,

                Plaintiff - Appellant,

          v.

NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-02964-BEL)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Azael Dythian Perales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Azael     Dythian   Perales         appeals       the   district     court’s

order dismissing          his   civil    complaint         for    failure      to   state   a

claim.      We    have    reviewed      the       record   and     find   no    reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          Perales v. NAACP, No. 1:09-cv-02964-BEL (D. Md.

Nov. 25, 2009).            We dispense with oral argument because the

facts    and     legal    contentions     are       adequately         presented     in   the

materials      before     the   court     and       argument      would     not     aid   the

decisional process.

                                                                                    AFFIRMED




                                              2